DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 and 09/25/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2019-040293 filed on 03/06/2019. 
Claim Interpretation
Claim 1 recites the limitations:
 “power source” with structure in claim 5 “motor”, It is being interpreted as means plus function.
“output instruction acquisition unit” with structure in specification page 7 “traveling control device”, It is being interpreted as means plus function.
 “traveling control unit” with structure in specification page 7 “traveling control device”, It is being interpreted as means plus function.
 “reservoir section” with structure in claim 5 “battery”, It is being interpreted as means plus function.
“remaining amount detection section” with the structure in specifications on page 10 “CPU”, It is being interpreted as means plus function.
“restriction section” with the structure in specifications on page 10 “CPU”. It is being interpreted as means plus function.
Claim 4 recites the limitations:
 “work unit” with structure in the specification page 6 “mower”. It is being interpreted as means plus function.
“stopping section” with structure in the specification page 10 “CPU”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano (US20180152121).
 Regarding claim 1, Fukano teaches a work vehicle that travels in a field while carrying out a utility work, the work vehicle comprising:
a driving wheel provided in a machine body ([0024] disclosing an electric lawn mower “work vehicle” with a pair of electric motors connected to left and right rear wheels “driving wheel provided in a machine body”);
a power source for inputting a rotational force to the driving wheel ([0024] disclosing motors “power source” that has an output shaft that drives of the driving wheels “rotational force to the driving wheel”);
an output instruction acquisition section for acquiring an output instruction for the power source according to an operation of an operation input unit ([0033] disclosing output signal corresponding to the position of the travel speed unit “output instruction acquisition section that acquires output for the power source according to operation of an operation input unit”. [0028] discloses the controlling of the electric power supplied from the battery to the motors);
a traveling control unit for controlling driving of the power source in accordance with the output instruction([0028] and [0033] combined discloses controlling the electric power supplied by the battery to the motors per the output instruction);
a reservoir section for reserving energy source for driving the power source([0033] disclosing a battery voltage detection unit “reservoir section” for determining the voltage in the battery);
a remaining amount detection section for detecting a remaining amount of the energy source in the reservoir section([0033] disclosing a battery remaining charge detection unit “reservoir section” for determining the remaining charge in the battery “remaining energy source in reservoir section”); and
a restriction section for restricting a maximum speed of the machine body to a preset speed irrespectively of the output instruction if the remaining amount of the energy source is equal to or smaller than a preset first threshold value([0042] disclosing a limit coefficient k that is set to a value smaller than 1 to reduce the rotational speed of the travel motors to a different speed than the commanded speed when the remaining battery is less than a threshold SOCth, i.e. restricting the maximum speed of the machine irrespective of the output instruction if remaining amount of the energy source is less than threshold).

Regarding claim 2, Fukano teaches the work vehicle of claim 1, wherein the restriction section is configured to make restriction such that when the remaining amount of the energy source is equal to or smaller than the first threshold value, the maximum speed is progressively decreased in accordance with diminishing of the remaining amount of the energy source ([0042] disclosing reducing the limit k if the battery charge is less than a threshold SOCth. [0049] disclosing the limit k is progressively decreased according to the decrease in battery charge. This is interpreted as the maximum speed is progressively decreased in accordance with the diminishing remaining amount of the energy source).

Regarding claim 3, Fukano teaches the work vehicle of claim 1, wherein the restriction section restricts the maximum speed to a preset fixed value if the remaining amount of the energy source is equal to or smaller than a second threshold value which is smaller than the first threshold value ([0049] disclosing the limit k is progressively decreased according to the decrease in battery charge, this is interpreted as restricting the maximum speed to a first, second, third and more values in accordance with the decrease in the battery charge).

Regarding claim 5, Fukano teaches the work vehicle of claim 1, wherein the power source comprises a motor and the reservoir section comprises a battery ([0024] disclosing the motor as the power source. [0033] disclosing the battery as the reservoir section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Fukano (US20180152121) in view of Wyatt (US20090069964).
Regarding claim 4, Fukano teaches the work vehicle of claim 1, further comprising:
a work unit driven with using the energy source for carrying out the utility work ([0028] disclosing a work unit for carrying out the utility work that is driven by the battery “energy source”); 
Fukano does not teach a stopping section for stopping driving of the work unit if the remaining amount of the energy source is equal to or smaller than a preset third threshold value.
Wyatt teaches a stopping section for stopping driving of the work unit if the remaining amount of the energy source is equal to or smaller than a preset third threshold value ([0028] disclosing stopping the blade “work unit” when the remaining amount of the energy source is equal to or smaller than a predetermined min voltage “third threshold”).
Fukano and Wyatt are analogous art because they are in the same field of endeavor, electric power equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fukano to incorporate the teaching of Wyatt of a stopping section for stopping driving of the work unit if the remaining amount of the energy source is equal to or smaller than a preset third threshold value in order to reduce the load on the power supply (Wyatt [0028]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Fukano (US20180152121) in view of Wang (US20140062352).
Regarding claim 6, Fukano teaches the work vehicle of claim 5. Fukano does not teach wherein the restriction section restricts an electric current running in the motor according to stored power amount of the battery. However, Fukano teaches restricting the motor according to stored power amount of the battery ([0042] disclosing reducing the limit k if the battery charge is less than a threshold SOCth. [0049] disclosing the limit k is progressively decreased according to the decrease in battery charge. This is interpreted as the maximum speed is progressively decreased in accordance with the diminishing remaining amount of the energy source).
Wang teaches wherein the restriction section restricts an electric current running in the motor ([0203] disclosing when the drive motors are decelerated, the current flowing through the deck motor increases, i.e. restricting the current through the drive motors).
Fukano and Wang are analogous art because they are in the same field of endeavor, electric power equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Fukano to incorporate the teaching of Wang of teaches wherein the restriction section restricts an electric current running in the motor in order to reduce the load on the power supply and see Wang [0203] in order to eliminate an overload on a work unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US10322714 disclosing reducing an engine speed depending of state of charge of engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664